 


109 HR 1456 IH: Christopher Kangas Fallen Firefighter Apprentice Act
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1456 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Weldon of Pennsylvania (for himself, Mr. Hoyer, Mr. Boehlert, Mr. Andrews, and Mr. Pascrell) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Omnibus Crime Control and Safe Streets Act of 1968 to expand the definition of firefighter to include apprentices and trainees, regardless of age or duty limitations. 
 
 
1.Short titleThis Act may be cited as the Christopher Kangas Fallen Firefighter Apprentice Act.  
2.Expansion of definition of firefighter to include apprentices and traineesSection 1204(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b(4)) is amended by inserting , regardless of age, status as an apprentice or trainee, or duty restrictions imposed because of age or status as an apprentice or trainee, after fire department. 
3.Effective dateThe amendment made by this Act shall apply with respect to deaths and injuries which occur on or after May 4, 2002.  
 
